Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
En el caso de autos, la Opinión del Tribunal resuelve que no procede mostrarle al doctor Nieves Falcón y al Comité Pro Derechos Humanos de Puerto Rico la totalidad de los expedientes solicitados y que, por el contrario, procede entregarle únicamente la data objetiva que ha sido recopilada por la Junta de Libertad Bajo Palabra.(1) Por estimar que incide el Tribunal al resolver de esta forma, y que pro-cede entregarle al recurrido los expedientes en su totali-dad, disentimos.
El doctor Nieves Falcón y el Comité Pro Derechos Humanos de Puerto Rico (en adelante el Comité) presentaron un recurso de mandamus ante el Tribunal de Primera Instancia mediante el cual solicitaron que se ordenara a la *109Junta de Libertad Bajo Palabra (en adelante la Junta) per-mitirles examinar los expedientes de indultos, conmutacio-nes de sentencias y otras licencias que hubiesen sido otor-gadas a la luz de las recomendaciones hechas por el Gobernador de Puerto Rico durante el período compren-dido entre 1976 y 1984.
El doctor Nieves Falcón y el Comité adujeron que la información solicitada era pública y que se utilizaría para continuar con los trabajos de educación, tanto en Puerto Rico como en Estados Unidos, dirigidos a lograr la excar-celación de los presos políticos puertorriqueños que aún permanecen encarcelados en Estados Unidos y que no se acogieron a la amnistía otorgada en 1999 por el ex Presidente de Estados Unidos, el Sr. William Clinton. Sostuvie-ron que la información solicitada les proporcionaría ele-mentos comparativos para saber quiénes habían sido liberados y bajo qué condiciones. Esta información les ayu-daría a comprender cómo operaban los indultos y de ese modo colaborar en la liberación de los mencionados prisio-neros políticos.
Por su parte, la Junta presentó dos mociones en las que solicitó la desestimación del recurso de mandamus. Alegó, por un lado, que lo solicitado era un asunto de la exclusiva jurisdicción del Gobernador, y que era a éste a quien se le tenía que hacer la petición de acceso a la información. Alegó, por otro lado, que la Junta no estaba obligada a presentar los documentos solicitados por ser éstos confidenciales, a la luz del Art. 7 de la Ley Orgánica de la Junta de Libertad Bajo Palabra, Ley Núm. 118 de 22 de julio de 1974, según enmendada, 4 L.P.R.A. sec. 1507, que dispone así:
Toda la información obtenida por la Junta o por alguno de sus funcionarios o empleados, en el desempeño de sus deberes oficiales será de carácter confidencial y no podrá ser divulgada revelando el nombre del confinado en forma alguna, excepto para propósitos directamente relacionados con la administra-ción de la justicia en casos criminales, o cuando, comprobado por la Junta que existe un interés legítimo en la información *110solicitada, medie el consentimiento voluntario y por escrito del confinado o liberado afectado por la divulgación o el de la persona que tenga al confinado o liberado bajo su custodia legal por estar éste incapacitado para otorgar tal consentimiento.
Luego de celebrar la vista correspondiente, el Tribunal de Primera Instancia dictó sentencia y declaró con lugar el auto de mandamus solicitado. En esta sentencia dictó la orden siguiente:
Declaramos ha lugar la demanda de autos y conforme a ello dictamos auto de mandamus mediante el cual ordenamos a la Junta de Libertad Condicional mostrar a la parte demandante los expedientes de conmutaciones e indultos que custodia y que fueran conferidos por el entonces gobernador de Puerto Rico, Ledo. Carlos Romero Barceló, durante el período de 1976 a 1984.
Expresó, además, que de esos expedientes se diseñaría un programa, a manera de lista, para entregar exclusiva-mente la siguiente información: (1) delito cometido; (2) sentencia; (3) años cumplidos; (4) licencia recomendada; (5) licencia recibida.
La sentencia dispuso, por último, que no se informaría el nombre del convicto o convicta, y dictó una orden protec-tora permanente, so pena de desacato, para asegurar que no se revelaría la información obtenida, excepto para el fin reclamado y autorizado.(2)
Inconforme, la Junta acudió ante el Tribunal de Cir-cuito de Apelaciones para aducir que incidió el Tribunal de Primera Instancia al ordenar a la Junta que mostrara los expedientes en cuestión a pesar de que contienen in-formación confidencial. El Tribunal de Circuito de Apela-ciones, por su parte, confirmó la decisión del foro de instancia.
*111Es de esta sentencia que recurre ante nos la Junta y so-bcita que se modifique la sentencia dictada por el foro ape-lativo para que se divulgue únicamente la data objetiva, a saber: (1) delito cometido; (2) sentencia; (3) años cumplidos; (4) licencia recomendada; (5) licencia recibida. Una mayoría de este Tribunal revoca la decisión del foro apelativo, en cuanto ordena mostrarle al recurrido los expedientes solicitados. Por estimar que la mayoría de este Tribunal in-cide al así resolver y que la sentencia del foro apelativo era esencialmente correcta, suscribo este disenso.
Ya habíamos reconocido que en Puerto Rico existe el de-recho de acceso a la información pública como corolario de los derechos de libertad de expresión, prensa y asociación, según consagrados en nuestra Constitución.
Como bien señalamos en Dávila v. Superintendente de Elecciones, 82 D.P.R. 264, 281 esc. 9 (1960):
“No basta con que se reconozca meramente la importante justificación política de la libertad de información. Los ciudadanos de una sociedad que se gobierna a sí misma deben poseer el derecho legal de examinar e investigar cómo se condu-cen sus asuntos, sujetos sólo a aquellas limitaciones que impone la más urgente necesidad pública. Debe elevarse ese derecho a una posición de la más alta santidad si ha de cons-tituir un baluarte contra un liderato insensible.” (Enfasis en el original suprimido y énfasis suplido.)
Así, la libertad de acceso a información oficial garantiza la libre discusión de los asuntos de gobierno, lo que consti-tuye uno de los pilares de un Estado democrático.
Reiteradamente hemos decretado que existe una estre-cha relación entre la libertad de expresión y la libertad de información, ya que si los ciudadanos no están debida-mente informados de la gestión pública, se verán impedi-dos de expresar su satisfacción o insatisfacción con las per-sonas, las reglas y los procesos que les gobiernan por medio *112del voto o de los procesos judiciales. Es por ello que el derecho a la información pública es fundamental. Ortiz v. Dir. Adm. de los Tribunales, 152 D.P.R. 161 (2000); López Vives v. Policía de P.R., 118 D.P.R. 219 (1987); Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982).
No obstante lo antes dicho, ello no significa que el dere-cho a información es absoluto. Así, el derecho de informa-ción puede ser limitado por el Estado si existe un interés público apremiante que lo justifique.
Ya antes habíamos señalado que un reclamo de confidencialidad por parte del Estado sólo puede prosperar en un número limitado de supuestos, a saber: (1) cuando una ley o un reglamento así específicamente lo declara; (2) cuando la comunicación está protegida por alguno de los privilegios evidenciarios que pueden invocar los ciudada-nos; (3) cuando revelar la información puede lesionar dere-chos fundamentales de terceros; (4) cuando se trate de la identidad de un confidente bajo la Regla 32 de Evidencia, o (5) cuando sea información oficial conforme a la Regla 31 de Evidencia, 32 L.P.R.A. Ap. IV. Véase Angueira v. J.L.B.P., 150 D.P.R. 10 (2000), modificado en Angueira Navarro v. J.L.B.P., 151 D.P.R. 605 (2000).
Le corresponde al Estado probar precisa e inequívoca-mente la aplicabilidad de cualesquiera excepciones antes enunciadas. No bastan meras generalizaciones. De otro modo retrocederíamos los pasos avanzados a favor del de-recho de acceso a la información gubernamental. Santiago v. Bobby El Mundo, Inc., 117 D.P.R. 153 (1986). Una vez el Estado invoque el reclamo de confidencialidad bajo uno de los supuestos antes mencionados, el examen de confiden-cialidad al cual deberá someterse ese reclamo dependerá de la excepción que invoque el Estado como fundamento frente al pedido de información.
Cuando el Gobierno invoca una ley o un reglamento como fundamento para negar al ciudadano acceso a infor-mación pública —como lo hace la Junta en el caso de ma-*113rras— la regulación debe satisfacer un escrutinio judicial estricto, que satisfaga los siguientes requisitos: (1) caer den-tro del poder constitucional del Gobierno; (2) propulsar un interés gubernamental apremiante; (3) que tal interés no está directamente relacionado con la supresión de libertad de expresión, y (4) que la restricción a la libertad de expre-sión no sea mayor de lo necesario para propulsar ese interés. Angueira v. J.L.B.P., supra. A tenor con lo antes transcrito, para que el Estado pueda prevalecer tiene que demostrar la existencia de intereses apremiantes de mayor jerarquía que los valores protegidos por el derecho del ciu-dadano al acceso a la información.
A la luz de toda esta normativa, pasemos a discutir la controversia que tenemos ante nos.
III h-l h-l
En el caso de autos, el doctor Nieves Falcón y el Comité solicitaron a la Junta que les permitiera examinar los ex-pedientes de indultos, conmutaciones de sentencias y otras licencias otorgadas a la luz de recomendaciones hechas por el entonces gobernador, Lic. Carlos Romero Barceló, entre 1976 a 1984. Según señalaron los demandantes, la infor-mación solicitada se utilizaría para continuar con los tra-bajos dirigidos a lograr la excarcelación de los presos polí-ticos puertorriqueños que aún permanecen recluidos en prisiones en Estados Unidos.
Al examinar el recurso de autos, tomamos conocimiento judicial de que el doctor Nieves Falcón es un intelectual de renombre y de alto prestigio en nuestro país dedicado a la investigación de las ciencias sociales, con un largo historial en esa disciplina. Ha publicado más de una docena de obras y su estatura intelectual es incuestionable.(3)
*114Su petición, según alegó en su escrito ante nos, no guarda ningún interés en identificar personas, informan-tes o informes médicos o psicológicos. Más bien se reduce a las prácticas más comunes del análisis y la investiga-ción científica. Su único interés es hallar información objetiva, y estima que sólo él o su representante entrenado puede examinar con detenimiento los referidos informes y sustraer la información que solicitan y autorizada por el foro de instancia. Más aún, conforme lo ordenado por el foro de instancia, el investigador no podrá dar un uso no autorizado a la información obtenida. Así, se ve protegido el interés del Estado, a la vez que se garantiza el derecho a la información pública del ciudadano común.
La Junta se opuso a la solicitud. Alegó, entre otras cosas, que los expedientes contienen información de carácter confidencial, cuya divulgación no es necesaria ni la permite el Art. 7 de la Ley Orgánica de la Junta de Libertad Bajo Palabra, supra. Sostiene, además, que el principio de con-fidencialidad recogido en ese artículo persigue proteger la independencia de criterio de la Junta y promover la parti-cipación ciudadana en el proceso evaluativo del confinado para determinar el grado de rehabilitación y ajuste tera-péutico que alcanza el convicto, así como el riesgo que re-presentaría a la seguridad pública otorgar la libertad condicional. Estimamos, contrario a una mayoría de esta Curia, que no le asiste la razón a la Junta.
Al invocar una ley como fundamento para negarle a los apelados la información pública que solicitan, procede examinar la validez de la ley o el reglamento a la luz de un escrutinio judicial estricto que satisfaga los requisitos previamente señalados, a saber: (1) caer dentro del poder constitucional del Gobierno; (2) propulsar un interés gu-bernamental apremiante; (3) que tal interés no está direc-tamente relacionado con la supresión de libertad de ex-*115presión, y (4) que la restricción a la libertad de expresión no sea mayor de lo necesario para propulsar ese interés.
Al examinar detenida y objetivamente estos requisitos, concluimos que la Junta no ha probado precisa e inequívocamente la aplicación de la excepción, de forma que se le permita reclamar la confidencialidad de los expedientes en cuestión. A pesar de que la Junta invoca el Art. 7 de su ley orgánica como fundamento para exigir la confidencialidad de los expedientes antes mencionados, un análisis del re-curso de marras nos lleva a la conclusión de que el Estado no ha cumplido con los requisitos exigidos.
La Junta no ha demostrado que existen intereses apremiantes de mayor jerarquía que los valores protegidos por el derecho ciudadano a tener acceso a información pública.(4) Por el contrario, lo único que afirma de manera general es que todos los expedientes solicitados contienen información confidencial, y que la independencia de crite-rio de la Junta y la participación ciudadana en el proceso evaluativo del confinado se verían afectados por la divul-gación de esos expedientes. Nos parece que esas alegacio-nes no son suficientes para probar el interés apremiante del Estado de mantener esos documentos confidenciales.
Ante estas circunstancias, y a falta de un interés apre-miante a favor de la confidencialidad, el reclamo del Es-tado cede a favor del interés de los apelados en la informa-ción requerida. Por las razones antes expuestas, estimamos que procede que se le permita a los peticiona-rios examinar los expedientes en cuestión y extraer la data objetiva solicitada y estipulada en el foro de instancia. En vista de que una mayoría de este Tribunal resuelve de otro modo, disentimos.

 Es decir: (1) el delito cometido; (2) la sentencia impuesta; (3) los años cum-plidos en la cárcel; (4) la licencia recomendada, y (5) la licencia recibida.


 El Tribunal de Primera Instancia concluyó que los informes de recomendación del Gobernador a la Junta de Libertad Bajo Palabra (Junta) no contenían infor-mación confidencial, sino que se trataba de un formulario en el cual no estaban las ideas, las anotaciones o los procesos deliberativos del Gobernador, según alegó la Junta.


 Entre los libros publicados se encuentran los siguientes: (1) Diagnóstico de Puerto Rico, Río Piedras, Ed. Edil, 1970; (2) La opinión pública y las aspiraciones de los puertorriqueños, Río Piedras, Ed. Universitaria, 1970; (3) Puerto Rico: Grito y *114Mordaza, Río Piedras, Librería Internacional, 1973, y (4) La guerra que desconocemos: memoria fotográfica, San Juan, Anda, 1998.


 Ausente este requisito, estimamos innecesario e improcedente discutir los restantes requisitos.